Citation Nr: 1441812	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a neck disability, to include degenerative disc disease and degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for a bilateral elbow disability. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2009, and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina.

The Veteran's February 2009 substantive appeal included a request to appear at a hearing before the Board at the local VA office.  The Veteran relocated from Virginia to North Carolina during the claims period and an October 2011 letter notified him that he had been placed on the list of persons waiting to appear for a local Board hearing.  However, in September 2011 and October 2011 statements, the Veteran withdrew his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2013).

In a November 2012 decision, the Board reopened the claims for entitlement to service connection for a psychiatric disorder other than PTSD and a neck disability.  The reopened claims were remanded for additional development.  The November 2012 Board decision also denied entitlement to service connection for a bilateral elbow disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a memorandum decision vacating and remanding the portion of the November 2012 Board decision that denied service connection for a bilateral elbow disability.  The appeal has now returned to the Board along with the other claims on appeal for further action. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to comply with the Court's February 2014 memorandum decision and the Board's November 2012 remand orders.  

In its February 2014 decision, the Court found that the Board did not provide adequate reasons and bases for its conclusion that a VA examination was not necessary with respect to the claim for service connection for a bilateral elbow disability.  The Veteran has reported a history of subjective bilateral elbow pain and numbness and such lay reports can provide competent evidence of a current disability.  In a September 2010 statement, the Veteran also indicated that his bilateral elbow condition may be related to degenerative disc disease of the cervical spine.  A VA examination is therefore necessary to determine the nature and etiology of the Veteran's claimed elbow disability.

The claims for entitlement to service connection for a psychiatric disorder other than PTSD and a neck disability must also be remanded to allow for compliance with the Board's previous remand orders.  In the November 2012 decision, the Board ordered that the Veteran should be provided medical release forms and asked to complete them to allow VA to request records from the Central State Hospital in Petersburg, Virginia and the Medical College of Virginia in Richmond, Virginia.  The record does not indicate that the requested development has been completed.  

Finally, the claim for entitlement to TDIU must be remanded for the issuance of a statement of the case (SOC).  In the February 2014 memorandum decision, the Court found that a November 2011 correspondence from the Veteran constituted a valid notice of disagreement (NOD) to the September 2011 rating decision that denied entitlement to TDIU.  As the Veteran has not been provided a SOC in response to the NOD, a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release forms and specifically request that he execute them to authorize VA to obtain medical treatment records from Central State Hospital in Petersburg, Virginia (under the patient name shown as A.K.A. in the header of this decision) and the Medical College of Virginia in Richmond, Virginia.

2.  If properly executed release forms are received by the Veteran, obtain records of treatment from the identified private facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed bilateral elbow disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present bilateral elbow disability (whether orthopedic or neurological in nature) is etiologically related to any incident of active duty service. 

The examiner should also issue an opinion stating whether any currently present elbow disability is caused or aggravated by degenerative disc disease of the cervical spine. 

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

4.  Issue a SOC to the Veteran and his representative on the issue of entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

5.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



